713 N.W.2d 99 (2006)
2006 ND 89
IN THE MATTER OF THE JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 4, WITH CHAMBERS IN DICKINSON, NORTH DAKOTA, SOUTHWEST JUDICIAL DISTRICT.
No. 20060098.
Supreme Court of North Dakota.
May 4, 2006.
PER CURIAM.
[¶ 1] On March 30, 2006, Governor John Hoeven officially notified the Supreme *100 Court that the Honorable Ronald L. Hilden, Judge of the District Court, with chambers in Dickinson, Southwest Judicial District, is retiring effective November 1, 2006. Judge Hilden's impending retirement will create a vacancy under Section 27-05-02.1, N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup.Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the South Central Judicial District was posted April 5, 2006, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through May 1, 2006. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, was filed April 21, 2006, by the Southwest Judicial District.
[¶ 5] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶ 6] This Court determines that the office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship at Dickinson in the Southwest Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.
[¶ 8] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, DALE V. SANDSTROM, DANIEL J. CROTHERS, and MARY MUEHLEN MARING, JJ., concur.